United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2041EM
                                   _____________

Sharon Marshall,                         *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Citicorp Mortgage, Inc.,                 *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                             Submitted: November 21, 1997
                                 Filed: November 26, 1997
                                  _____________

Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
                           _____________

PER CURIAM.

        Sharon Marshall appeals the district court's adverse grant of summary judgment
in this disability-based employment discrimination action. Having reviewed the record
and the materials submitted by the parties, we see no error by the district court. We
conclude that an extended discussion is unnecessary, and we also decline to consider
the arguments Marshall raises for the first time on appeal. We believe the district




      *
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, sitting by designation.
court's decision is correct, and we affirm on the basis of the district court's order. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-